        CASE 0:20-cv-02189-WMW-LIB Doc. 55 Filed 10/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Patrick Berry et al.,                                    Case No. 20-cv-2189 (WMW/LIB)

                             Plaintiffs,
                                                    SETTLEMENT CONFERENCE
        v.                                                  ORDER

Hennepin County et al.,

                             Defendants.


       IT IS HEREBY ORDERED:

       In accordance with Local Rule 16.5(b), a Settlement Conference as to the pending

dispute over the issuance of a temporary restraining order in the above-captioned case is

set for Tuesday, October 27, 2020, before United States Magistrate Judge Leo I. Brisbois,

in the Gerald W. Heaney Federal Building and U.S. Courthouse and Customhouse, 515

West First Street, Duluth, Minnesota.

       Absent other direction from Magistrate Judge Brisbois, the following procedures

will apply to the Settlement Conference:

       1.     The Settlement Conference as to the pending dispute over the issuance of a

temporary restraining order in this matter will be in person.

       2.     Each party shall submit a confidential letter no later than Monday, October

26, 2020, at 2:00 p.m. to Magistrate Judge Brisbois’s Chambers. These letters shall be

submitted directly to Magistrate Judge Brisbois by e-mail to the following address:

brisbois_chambers@mnd.uscourts.gov. Parties with aligned interests may submit a joint
         CASE 0:20-cv-02189-WMW-LIB Doc. 55 Filed 10/23/20 Page 2 of 2




letter. Failure of any lawyer to submit this letter may, in the Court’s discretion, result in

the Settlement Conference being rescheduled and the imposition of an appropriate sanction

on the attorney whose failure caused the Conference to be postponed. Additional sanctions

may be imposed for failure to comply with any of the other foregoing instructions.

       3.      The parties are directed to review the District of Minnesota’s Protocol for In-

Person Hearings, which will apply to this settlement conference.

       4.      The parties are directed to contact Magistrate Judge Brisbois’s Chambers for

further details.


Dated: October 23, 2020                                   s/Wilhelmina M. Wright
                                                          Wilhelmina M. Wright
                                                          United States District Judge
